James J. Smith appeals a district court judgment that dismissed his complaint filed under the Americans With Disabilities Act (ADA), 42 U.S.C. § 12181, et seq. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
This is plaintiffs second ADA action and his second appeal to this court. In his initial complaint, plaintiff alleged that a dog he trained as a service animal to assist him with his sensory deficiencies was refused admittance to the defendant Faith Mission, Inc., a Columbus, Ohio, homeless *810shelter. District Judge Marbley granted defendant’s motion for summary judgment, and plaintiff filed a timely notice of appeal. However, this court granted defendant’s motion to dismiss the appeal for want of prosecution after plaintiff failed to file an appellate brief. Smith v. Faith Mission, No. 01-3924 (6th Cir. Jan. 3, 2002) (unpublished).
While plaintiffs initial appeal was pending before this court, plaintiff filed his second AHA complaint in the district court. Plaintiff named as defendants two attorneys who represented the Faith Mission in the initial federal lawsuit involving the same claim, one of whom he alleged is a member of the Faith Mission’s board of directors. District Judge Graham dismissed the complaint sua sponte for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff filed a timely notice of appeal. On appeal, plaintiff essentially reiterates his claim. Defendants respond that the district court’s judgment was proper.
Upon de novo review, see McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its opinion and order filed October 16, 2001. Defendants did not violate the ADA merely because they represented the Faith Mission in the initial ADA action. Further, the district court correctly concluded that plaintiffs complaint is barred under the doctrine of res judicata insofar as it can be read to assert a claim against a member of Faith Mission’s board of directors. See J.Z.G. Resources, Inc. v. Shelby Ins. Co., 84 F.3d 211, 214 (6th Cir.1996).
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.